PD-0379-15
                                PD-0379-15                             COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
April 2, 2015                                                         Transmitted 4/2/2015 1:53:55 PM
                                                                        Accepted 4/2/2015 2:03:47 PM
                       IN THE COURT OF CRIMINAL               APPEALS                    ABEL ACOSTA
                                                                                                 CLERK
                             OF THE STATE OF TEXAS

                                 PD-___________________


   JOHN ELSWORTH COMBEST                        §
   Appellant                                    §                On Petition for Review of
   v.                                           §                No. 01-13-00712-CR
                                                §                Court of Appeals
                                                §                First District of Texas
   THE STATE OF TEXAS                           §
   Appellee


            PETITIONER/APPELLANT’S MOTION TO EXTEND TIME
              TO FILE PETITION FOR DISCRETIONARY REVIEW

            Petitioner/Appellant Charles Henry Jones, moves for an extension of time to

   file his petition for discretionary review, under TEX. R. APP. P. 10.5(b).

                            I. LOWER COURT PROCEEDINGS

            Judgment in this case was entered on July 31, 2013. The court of appeals

   affirmed on February 26, 2015. No motion for rehearing was filed.

                           II. PROCEEDINGS IN THIS COURT

            Mr. Combest’s petition was due on March 30, 2015. No previous extensions

   have been requested.

                               III. REASONS FOR REQUEST

            Since the court of appeals handed down its judgment, counsel has filed a brief

   in Reginald Hill v. State, Cause No. 14-14-00376-CR; a petition for discretionary review

   in Charles Henry Jones v. State, cause NO. PD-0174-15; and a petition for discretionary
review in Michael Jermaine Williams v. State, Cause No. PD-0096-15. Counsel also is

working to complete a brief in In re M.I.S., Cause No. 01-14-00684-CV; a brief in

Nomathemba Y. Sitawisha v. State, Cause No. 01-14-00848-CR; and a brief in Christopher

Rashad Frazier v. State, Cause No. 14-15-00118-CR.

                             III. FILING OF MOTION

      In the exercise of due diligence, counsel could not complete Mr. Combest’s

petition by the deadline. This motion is not filed for purposes of delay, but so justice

may be done.

                                       PRAYER

      Mr. Combest respectfully requests that this motion be granted and that the

Court permit an extension of time until May 1, 2015, to file his petition for

discretionary review.


                                               Respectfully submitted,

                                               ALEXANDER BUNIN
                                               Chief Public Defender
                                               Harris County Texas


                                               /s/ Cheri Duncan
                                               ______________________________
                                               CHERI DUNCAN
                                               Assistant Public Defender
                                               Harris County Texas
                                               State Bar No. 06210500
                                               1201 Franklin, 13th Floor
                                               Houston Texas 77002
                                               (713) 368-0016
                                           2
                                               (713) 368-9278 (Fax)
                                               cheri.duncan@pdo.hctx.net

                                               Attorney for Petitioner/Appellant,
                                               CHARLES HENRY JONES




                           CERTIFICATE OF SERVICE

        I certify that a copy of Appellant’s Motion to Extend Time to File Petition was
served on the State of Texas by electronic delivery to the Appellate Division of the
Harris County District Attorney’s Office and the State Prosecuting Attorney, April 2,
2015.
                                               /s/ Cheri Duncan
                                               _________________________
                                               CHERI DUNCAN




                                           3